Appellate Case: 22-1045      Document: 010110693023                     FILED Page: 1
                                                      Date Filed: 06/06/2022
                                                            United States Court of Appeals
                                                                     Tenth Circuit

                       UNITED STATES COURT OF APPEALS               June 6, 2022
                                                               Christopher M. Wolpert
                                    TENTH CIRCUIT                  Clerk of Court



  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                        No. 22-1045
  v.
                                               (D.C. Nos. 1:21-CV-00477-PAB
                                                  & 1:18-CR-00328-PAB-6)
  MICHAEL BENITEZ-LOPEZ, also
                                                          (D. Colo.)
  known as Mikey, also known as
  Money Mike,

           Defendant - Appellant.


                          ORDER DENYING CERTIFICATE
                              OF APPEALABILITY


 Before PHILLIPS, MURPHY, and EID, Circuit Judges.



       This matter is before the court on Michael Benitez-Lopez’s pro se request 1

 for a certificate of appealability (“COA”). He seeks a COA so he can appeal the

 denial of his 28 U.S.C. § 2255 motion. See 28 U.S.C. § 2253(c)(1)(B) (providing

 no appeal is allowed from a “final order in a proceeding under section 2255”

 unless the movant first obtains a COA). Because he has not “made a substantial


       1
        The court construes Benitez-Lopez’s filings liberally because he is not
 represented by counsel. Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v.
 Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). This court will not, however, act
 as a pro se litigant’s advocate. Hall, 935 F.2d at 1110.
Appellate Case: 22-1045   Document: 010110693023       Date Filed: 06/06/2022   Page: 2



 showing of the denial of a constitutional right,” id. § 2253(c)(2), this court denies

 his request for a COA and dismisses this appeal.

       Following a jury trial, Benitez-Lopez was convicted of multiple drug

 crimes. See 18 U.S.C. §§ 841, 843, 846. The district court sentenced him to 180

 months’ imprisonment on count one (the conspiracy count), 48 months’

 imprisonment on count eight (the use-of-a-communication-facility-in-connection-

 with-a-drug-trafficking-offense count), and 180 months’ imprisonment on count

 10 (the possession-of-cocaine count). The district court ordered that all three

 sentences run concurrently. Benitez-Lopez appealed and this court affirmed.

 United States v. Benitez-Lopez, 834 F. App’x 463, 466 (10th Cir. 2020).

 Thereafter, Benitez-Lopez filed the instant, timely § 2255 motion, raising

 substantive and ineffective-assistance-based challenges to his convictions.

       In a comprehensive and well-stated order, the district court denied Benitez-

 Lopez’s request for collateral relief. The district court concluded Benitez-

 Lopez’s due process and double jeopardy challenges were procedurally barred

 because they were not raised on direct appeal. Nevertheless, the district court

 considered the merits of these claims under the rubric of ineffective assistance of

 trial and appellate counsel. The district court concluded Benitez-Lopez’s

 ineffective-assistance-of-counsel claims failed because the objections he asserted




                                          -2-
Appellate Case: 22-1045   Document: 010110693023       Date Filed: 06/06/2022    Page: 3



 counsel should have raised at trial or on appeal were without merit. See

 Strickland v. Washington, 466 U.S. 668, 678-88 (1984).

       Benitez-Lopez seeks a COA so he can appeal the district court’s denial of

 his § 2255 motion. The granting of a COA is a jurisdictional prerequisite to an

 appeal from the denial of a § 2255 motion. Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003). To be entitled to a COA, Benitez-Lopez must make “a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

 make the requisite showing, he must demonstrate “reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in

 a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

 omitted). In evaluating whether he has satisfied this burden, we undertake “a

 preliminary, though not definitive, consideration of the [legal] framework”

 applicable to each of his claims. Id. at 338. Although he need not demonstrate

 his appeal will succeed to be entitled to a COA, he must “prove something more

 than the absence of frivolity or the existence of mere good faith.” Id. (quotations

 omitted).

       Having undertaken a review of Benitez-Lopez’s combined appellate brief

 and request for COA, the district court’s order, and the entire record before this

 court pursuant to the framework set out by the Supreme Court in Miller-El, we


                                          -3-
Appellate Case: 22-1045   Document: 010110693023      Date Filed: 06/06/2022   Page: 4



 conclude Benitez-Lopez is not entitled to a COA. In so concluding, this court has

 nothing to add to the district court’s cogent, thorough order denying his § 2255

 motion. Accordingly Benitez-Lopez’s request for a COA is DENIED and this

 appeal is DISMISSED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -4-